Citation Nr: 1213846	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-46 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and schizophrenic reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied reopening the Veteran's claim of service connection for an acquired psychiatric disorder. 

Although the RO framed the issue on appeal as entitlement to service connection for bipolar disorder, a review of the record indicates that the Veteran has also been diagnosed with schizophrenic reaction.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for bipolar disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in December 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder was previously denied in a June 1999 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied reopening the Veteran's claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final June 1999 determination wherein the RO denied reopening the Veteran's claim of service connection for an acquired psychiatric disorder, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO denied reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a decision dated June 1999 .  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of whether new and material evidence had been received to reopen a claim of service connection for an acquired psychiatric disorder was denied in a June 1999 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and lay statements.  Subsequently, VA outpatient treatment records, a VA doctor letter, private treatment records, a Video Conference Hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that a preexisting psychiatric disorder was aggravated during service beyond its natural progression.  

The evidence submitted subsequent to the June 1999 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the June 1999 decision suggests that the Veteran has suffered from an acquired psychiatric disorder since his time in-service, and has continued to have related symptoms since that time.  Additionally, the January 2010 letter from the Veteran's treating VA physician stated that it appeared likely that the stress of military service (entering boot camp) caused an exacerbation of his illness.  Furthermore, the Veteran testified at the December 2011 hearing that he sought treatment for his mental health condition at Fort Dix during basic training, where he was diagnosed with schizophrenic reaction.  Moreover, the Veteran reported that he was treated at the Metropolitan State Hospital after discharge, and continued to be treated by the Bedford VA for the past 15 years.  October 1967 private treatment records submitted show that the Veteran was treated by Metropolitan State Hospital for his mental health conditions.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final June 1999 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for an acquired psychiatric disorder is reopened.



ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran's December 1965 entrance examination appears to reflect that anxiety was diagnosed at the time (the box checked indicates that he was psychiatrically normal, but anxiety was hand-written on the report).  In any event, he was accepted into service.  In service, it appears that he may have suffered from a psychosis.  

There are various VA and private treatment records documenting complaints and treatment for acquired psychiatric disorders, to include bipolar disorder and schizophrenic reaction.  

The claims file contains a January 2010 medical report from the Veteran's treating VA physician.  The doctor noted that she obtained a letter for the Veteran's representative and the Veteran's old medical records, and was asked to give a medical opinion.  The doctor stated that she reviewed the above records.  Additionally, she stated that while the information provided to her was very limited, it appeared likely that the stress of military service (entering boot camp) did cause an exacerbation of his illness.  The doctor further stated that according to the records, the Veteran reported pre-existing auditory hallucinations and schizoid lifestyle.  As far as she could determine, the Veteran did not have any psychiatric hospitalizations prior to his induction into the Army, which suggested that the military experience did cause an exacerbation of his symptoms since he did require psychiatric hospitalization within days of entering the Army.  However, as stated by the VA physician herself, the Veteran's entire claims file was not reviewed by the VA physician when making her determination regarding the Veteran's claim of service connection for an acquired psychiatric disorder.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports that he has multiple diagnoses of mental health conditions that began in-service, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquire psychiatric disorder (to include whether any preexisting disorders were aggravated during service).    

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  The relationship between the Veteran's psychiatric disorders and the Veteran's military service must be explored further.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, a VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Additionally, a review of the claims folder reveals that the Veteran was awarded Social Security Disability Insurance benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran reported at his December 2011 hearing that he had been receiving Social Security benefits since he was discharged from Metropolitan State Hospital.  However, the records regarding that application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Lastly, the Board notes that a remand is also necessary to obtain any outstanding VA and private treatment records.  The Veteran claims file contains VA outpatient treatment records through January 2010.  At the December 2011 hearing, the Veteran reported that he was currently being treated at the Bedford VA by Dr. Ackerman for his psychiatric conditions.  However, it appears that the RO has not obtained the Veteran's VA treatment records since January 2010.  Furthermore, the Veteran's representative submitted records from Metropolitan State Hospital.  It is unclear to the Board if any other private psychiatric treatment records are outstanding.  As these VA and private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) The AMC should obtain any available outstanding VA treatment records, to include from the Bedford VA.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed psychiatric condition.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, to include those from Metropolitan State Hospital, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3) After the foregoing, the RO/AMC should arrange for the Veteran to undergo a psychiatric VA examination with an appropriate specialist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any psychiatric disorder found to be present.  


(1) For any psychiatric disorder diagnosed:

A. Did the Veteran's psychiatric disorder(s) clearly and unmistakably pre-exist his entry into active duty?

a. If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's acquired psychiatric disorder(s) during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

b.  If not, is it at least as likely as not that any current acquired psychiatric disorder(s), had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must review and discuss the Veteran's service treatment records, to include the entrance examination, mentioned above, and the October 1966 Medical Board report; private hospital treatment records; VA outpatient treatment records; the January 2010 VA physician statements; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.

Additionally, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


